— Appeal by claimants from an order of the Supreme Court at Special Term, entered in Delaware County on June 16, 1952. The City of New York has appropriated five parcels of land under title K of the Administrative Code of the City of New York known as “Water Supply Act”. Commissioners of appraisal have made awards to each of the elaimants-appellants for the properties appropriated after extensive hearings. On motion by the City of New York to reject the commissioners’ report, Special Term has granted the motion as to each of appellants herein, unless within thirty days they stipulate to accept a sum fixed by the court, which in each of the eases here involved is less than the amount awarded by the commissioners of appraisal. Each of the awards here under consideration is said to be “so excessive as to shock the judicial conscience.” Claimants have not stipulated to accept the awards as reduced by the court, and appeal from the order. The commissioners of appraisal have viewed the premises and heard extensive evidence. In the case of each of the five parcels there is sufficient evidence to sustain the award made by the commissioners of appraisal. Though there was conflicting evidence as to value, we do not think that the record warrants overruling their determination. (Matter of Gillespie, 266 App. Div. 761.) Order reversed, on the law and facts, and cross motion to confirm the sixth separate report of the commissioners of appraisal is granted, with $50 costs. Foster, P. J., Bergan, Coon, Halpern and Imrie, JJ., concur.